              Case 2:17-cv-01049-MMB Document 66 Filed 06/30/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   RONALD WATSON                                               CIVIL ACTION

                          v.                                   NO. 17-1049

   LLOYD INDUSTRIES, INC.

     ORDER RE: MOTION FOR POST-JUDGMENT INTEREST AND MOTION FOR
                           ATTORNEY’S FEES

          AND NOW, this 30th day of June, 2021, for the reasons stated in Plaintiff’s Motion for

Post-Judgment Interest (ECF No. 57), Plaintiff’s Third Motion for Attorney’s Fees (ECF No. 61),

and the conference call held on June 30, 2021 (ECF No. 64), it is hereby ORDERED:

          •    The Court GRANTS Plaintiff’s Motion for Post-Judgment Interest (ECF No. 57) and

               Plaintiff shall calculate the amount due plus the appropriate interest rate;

          •    The Court GRANTS Plaintiff’s Third Motion for Attorney’s Fees (ECF No. 61) and

               Plaintiff shall calculate the amount due plus the appropriate interest rate;

          •    Interest may be added to these amounts as allowed by law.




                                                               BY THE COURT:

                                                               /s/ MICHAEL M. BAYLSON

                                                               MICHAEL M. BAYLSON, U.S.D.J.
O:\CIVIL 17\17-1049 Watson v Lloyd Indus\20210630 order.docx
